DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2021 has been entered. Claims 25-28 are cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 15 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
Applicants as described in paragraph [0038] that “The flow cell is preferably in fluid communication with a fluidics system (see illustrative system shown in FIG. 3. In one embodiment, each bottle is pressurized with a small positive gas pressure.”, therefore it is not clear how the “introducing a solution via positive pressure into said flow cell” is being introduced into said flow cell instead of each of the bottle being pressurized with a small positive gas pressure, as recited in claims 5, 15 and 22. As such, the written description does not support the structural arrangement/process of the claimed method. Therefore, claims 5, 15 and 22, as well as dependent claims are rejected under 35 U.S.C. 112, first paragraph. 
For examination purposes, the examiner has assumed that since it is obviously included in the prior art disclosure that generally in the system for analyzing a sample in a flow cell, reagent vessels/fluid systems are pressure driven [par. 0003], in other word, vessels are connected to either an external pressurized gas source, pressure pump or an internally mounted pneumatic pump, then the prior art anticipates the claimed limitations or the claimed limitations will have been obvious in view of the disclosure.









 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors.  In As to patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 5-12, 14-16, and 19-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Harris (US 2006/0012793, previously cited reference) in view of Smilansky (US 2006/0228708, previously cited reference).

As to claim 5, Harris teaches of a method comprising:
a) providing an imaging system (10) (fig. 1) [par. 0041], said imaging system comprising 
i) a non-lasing light source is a LED or a lamp  [par. 0009, lines 4-5]; (see Harris claim 12)), emitting different wavelengths of light is included in light source comprises a wavelength from about 390 nm to about 1550 nm [par. 0083], configured such that the emitted visible light from said source the LED or a lamp  illuminates a portion of a flow cell (i.e., light source illuminates flow cell (30), par. 0056, lines 3-5) or wavelength for analysis [par. 0062],
 ii) said flow cell the illuminates flow cell (30) comprising an array of biomolecules on a surface is (i.e., attaching nucleic acids to the reagent surface are reagents comprising labeled, and/or reagent nucleotides are labeled with, for example, a fluorescent dye, [para. 82, lines 2-3]), 
wherein said emitted light from the LED or a lamp illuminates said surface the reagents comprising labeled surface, and/or reagent nucleotides that are labeled with, for example, a fluorescent dye surface, wherein said array faces inwardly (i.e., the inside of a flow cell faces inward) so that reagents introduced in solution can contact said biomolecules (i.e., introducing reagents such as fluorescent labeled nucleotides to the flow cell to bind, par. 0082, lines 8-10), 
iii) collecting a portion of a visible fluorescence is optically detecting the fluorescent emissions, par. 0082, lines 27-32); and iv) a camera (80);
b) introducing a solution via positive pressure is (i.e., vacuum system (12) and valves (20) create a pressurized fluidic system, par. 0054, lines 3-6) into said flow cell (i.e., pipette dispenses the microfluidic volume into the inlet of the flow cell (30), par. 0057, lines 6-8), in the alternative this limitation “introducing a solution via is obviously included in the disclosure that generally in the system for analyzing a sample in a flow cell, reagent vessels/fluid systems are pressure driven [par. 0003], in other word, vessels are connected to either an external pressurized gas source, pressure pump or an internally mounted pneumatic pump, 
said solution comprising a plurality of fluorescent compounds is/are detectable labels used to improve detection [pars. 0081-82]
having different excitation and/or emission wavelengths is obviously included in the labels is/are detected by excitation of the dye at the appropriate wavelength and/or is obviously included in light source emits a beam of light of a desired wavelength [pars. 0082-83 and 0085-86], 
under conditions such that a portion of said fluorescent compounds attaches to a portion of said array of biomolecules, so as to create treated biomolecules is (i.e., in addition, adding to the flow cell a solution comprising a fluorescent labeled or unlabeled nucleotides and a polymerase to catalzye the nucleotide, par. 0082, lines 7-10), 
c) illuminating said flow cell with said light source emitting different wavelengths of light, is included in a plurality of light source(s) can be a light emitting diode, or a lamp  wherein the light emitting diodes, or lamps has a wavelength from about 390 nm to about 780 nm [pars. 0009, and 0083], 
wherein said emitted visible light from said source converges on said fluorescent compounds is wherein the light system includes combination of collimating lens and a focusing lens that principal function is to converge emitted light from the  light emitting diodes, or lamps on said flow cell [pars. 0083-84](a focusing lens is a converging lens functionally), and 
d) concurrently is simultaneously imaging said treated biomolecules by image capturing device (i.e. a CCD camera) [par. 0013]  and/or is imaging the fluid flow cells by camera (80), par. 0057, lines 8-11) illuminated with said light source emitting different wavelengths of light the plurality of light source(s) that can be a light emitting diode, or a lamp  wherein the light emitting diodes, or lamps has a wavelength from about 390 nm to about 780 nm [pars. 0009, and 0083] with said imaging system.
Harris teaches using an optical sensor such as a camera (80) for imaging the sample of interest (Harris, claim 13). Harris also teaches [par. 0082] the label is detected by excitation of the dye at an appropriate wavelength and by using an emission filter for detection of the emission spectrum. 
Harris fails to explicitly specify using a lens to collect a portion of the visible fluorescence from the sample cell/flow cell. 
Smilansky from the same field of endeavor teaches of (par. 0276, lines 23-24 and par. 0101, lines 1-6) in a single molecule detection method, imaging the fluorescence using an imaging lens (614) and a CCD camera (618) and it is advantageous to adjust the microscopy method to detect fluorescent labels in the visible range.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a lens to collect a portion of the visible 
Additionally, since Smilansky teaches (par. 0101, lines 1-12) that there are many advantages to detecting fluorescent labels in the visible range such as being highly efficient and the novel microscopy method has allowed one to measure dynamic behavior and reaction kinetics of individual biological molecules inside living cells.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a lens to collect a portion of the visible fluorescence as taught by Smilansky in the method of Harris, since Smilansky teaches (par. 0101, lines 1-12) that there are many advantages to detecting fluorescent labels in the visible range such as being highly efficient and the novel microscopy method has allowed one to measure dynamic behavior and reaction kinetics of individual biological molecules inside living cells.
For the purposes of clarity, based on the context of the applicant disclosure as found in specification [page 8, paragraph 030], Applicant has described non-lasing light source type that is causing a visible fluorescence as being (i.e. light emitting diodes (LEDs) and/or [pars. 0005, 0013, 0020-21 and 0031]. Since Harris discloses [pars. 0009, and 0083] the same structure or identical or substantially identical claimed of a plurality of light source(s) can be a light emitting diode, or a lamp, then Harris taught a  non-lasing light source that is causing a visible fluorescence, and as such a  prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
 concurrently being image as said treated biomolecules are illuminated with said light source emitting different wavelengths of light with said imaging system. 
Further, a nucleotide is regarded as the basic building block of nucleic acid (e.g. DNA and RNA). A nucleic acid, in turn, is one of the major groups of biomolecules (the others are carbohydrates, proteins, and amino acids).
As to claim 6, Harris when modified Smilansky, Harris teaches the flow cell is transparent (i.e., the flow cell (30) is a Focht Chamber System (Model No. FCS2) available from Bioptechs of Butler, PA., para. 47, lines 5-6; which comprises transparent surfaces to create an optically transparent “window" in the optical cavity of the flow cell as shown by the product specification sheet of the Model No. FCS2 from Bioptechs and therefore meets the limitation of transparent).
As to claim 7, Harris when modified Smilansky, Harris teaches the array of biomolecules comprises an array of nucleic acid (i.e., attaching nucleic acids to the [inside] flow cell, para. 82, lines 2-3).
As to claim 8, Harris when modified Smilansky, Harris teaches the fluorescent compounds comprise labeled nucleotides (i.e., introducing reagents such as fluorescent labeled nucleotides to the flow cell to bind, para. 82, lines 8-10).
As to claim 9, Harris when modified Smilansky, Harris teaches the solution in step b) further comprises polymerase (i.e., in addition adding to the flow cell a solution comprising a labeled or unlabeled nucleotides and a polymerase to catalzye the nucleotide, para. 82, lines 7-10).
As to claim 10, Harris when modified Smilansky, Harris teaches prior to step c) removing the solution from said flow cell (i.e., a wash step is performed which removes the solution from the flow cell by allowing it to exit via the flow cell outlet to the reservoir, para. 82, lines 10-13).
As to claim 11, Harris when modified Smilansky, Harris further teaches the removing is achieved in part by gravity (i.e., the solution exits out the outlet which is partly due to a vacuum and partly due to gravity as it flows downward to the outlet to the reservoir, para. 82, lines 10-12).
As to claim 12, Harris when modified Smilansky, Harris also teaches the flow cell is connected to a fluidics system (i.e., the apparatus comprises a vacuum system (12) and valves (20) and uses tubing (54) to connect the flow cell (30) to the fluidics system, para. 54, lines 3-7 and para. 55, lines 1-3).
As to claim 14, Harris when modified Smilansky, Harris also teaches the solution is under positive pressure and is introduced at step b) by controlled valving (i.e., vacuum system (12) and valve (20) to control the fluid flow, para. 54, lines 3-6); and is obviously included in the disclosure of the function that generally in the system for analyzing a sample in a flow cell, reagent vessels/fluid systems are pressure driven [par. 0003], in other word, under the function of the vessels are connected to either an external pressurized gas source, pressure pump or an internally mounted pneumatic pump. 


a) providing an imaging system (figs. 12A-12B), said imaging system comprising 
i) light source (602) includes three light sources (602A, 602B, 602C) and/or additional light sources may be added as needed [par. 0083], wherein the (i.e., light source can be a LED or a lamp which are both non-lasing light sources, para. 0083-90, lines 4-5) and wherein the light source(s) comprises a wavelength from about 390 nm to about 1550 nm [pars. 0082-83 and 0085-86] obviously includes first, second, third and fourth non-lasing light sources, each source emitting a different wavelength of visible light and configured such that the emitted light from said source illuminates a portion of a flow cell (i.e. illuminates flow cell (30)), 3Attorney Docket No. INTELLI-18412 Patent Application Serial No. 15/256,047 

ii) said flow cell flow cell (30) comprising an array of biomolecules positioned so that reagents introduced in solution can contact said biomolecules is (i.e., attaching nucleic acids to the reagent surface are reagents comprising labeled, and/or reagent nucleotides are labeled with, for example, a fluorescent dye, [para. 82, lines 2-3]), and introducing reagents such as fluorescent labeled nucleotides to the flow cell to bind, par. 0082, lines 8-10),
iii) collecting a portion of a visible fluorescence is optically detecting the fluorescent emissions, para. 82, lines 27-32); and iv) a camera (80);
 b) introducing a solution via positive pressure is (i.e., vacuum system (12) and valves (20) create a pressurized fluidic system, para. 54, lines 3-6) into said flow cell (i.e., pipette dispenses the microfluidic volume into the inlet of the flow cell (30), para. 57, lines 6-8), in the alternative this limitation “introducing a solution via is obviously included in the disclosure that generally in the system for analyzing a sample in a flow cell, reagent vessels/fluid systems are pressure driven [par. 0003], in other word, vessels are connected to either an external pressurized gas source, pressure pump or an internally mounted pneumatic pump, 
said solution comprising a plurality of fluorescent compounds is/are detectable labels used to improve detection [pars. 0081-82]
having different excitation and/or emission wavelengths is obviously included in the labels is/are detected by excitation of the dye at the appropriate wavelength and/or is obviously included in light source emits a beam of light of a desired wavelength [pars. 0082-83 and 0085-86], 
under conditions such that a portion of said fluorescent compounds attaches to a portion of said array of biomolecules, so as to create treated biomolecules is (i.e., in addition, adding to the flow cell a solution comprising a fluorescent labeled or unlabeled nucleotides and a polymerase to catalzye the nucleotide, para. 82, lines 7-10), 
c) illuminating said flow cell with said light source emitting different wavelengths of light, is included in a plurality of light source(s) can be a light emitting diode, or a lamp  wherein the light emitting diodes, or lamps has a wavelength from about 390 nm to about 780 nm [pars. 0009, and 0083], and 
d) concurrently is simultaneously imaging said treated biomolecules by image capturing device (i.e. a CCD camera) [par. 0013]  and/or is imaging the fluid flow cells by camera (80), para. 57, lines 8-11) illuminated with said light source emitting different wavelengths of light the plurality of light source(s) that can be a light emitting diode, or a lamp  wherein the light emitting diodes, or lamps has a wavelength from about 390 nm to about 780 nm [pars. 0009, and 0083] with said imaging system.
Harris teaches using an optical sensor such as a camera (80) for imaging the sample of interest (Harris, claim 13). Harris also teaches [par. 0082] the label is detected by excitation of the dye at an appropriate wavelength and by using an emission filter for detection of the emission spectrum. 
Harris fails to explicitly specify using a lens to collect a portion of the visible fluorescence from the sample cell/flow cell. 
Smilansky from the same field of endeavor teaches of (par. 0276, lines 23-24 and par. 0101, lines 1-6) in a single molecule detection method, imaging the fluorescence using an imaging lens (614) and a CCD camera (618) and it is advantageous to adjust the microscopy method to detect fluorescent labels in the visible range.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a lens to collect a portion of the visible fluorescence as taught by Smilansky in the method of Harris, in order to accurately to focus an image of an examined object onto a camera sensor. 
Additionally, since Smilansky teaches (par. 0101, lines 1-12) that there are many advantages to detecting fluorescent labels in the visible range such as being highly 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a lens to collect a portion of the visible fluorescence as taught by Smilansky in the method of Harris, since Smilansky teaches (par. 0101, lines 1-12) that there are many advantages to detecting fluorescent labels in the visible range such as being highly efficient and the novel microscopy method has allowed one to measure dynamic behavior and reaction kinetics of individual biological molecules inside living cells.
For the purposes of clarity, the method structure recited in claim 22 is symmetrical to the method structure recited in claim 15, as such, claim 15 is rejected as being unpatentable over Harris in view of Smilansky.
In addition, based on the context of the applicant disclosure as found in specification [page 8, paragraph 030], Applicant has described non-lasing light source type that is causing a visible fluorescence as being (i.e. light emitting diodes (LEDs) and/or [pars. 0005, 0013, 0020-21 and 0031]. Since Harris discloses [pars. 0009, and 0083] the same structure or identical or substantially identical claimed of a plurality of light source(s) can be a light emitting diode, or a lamp, then Harris taught a  non-lasing light source that is causing a visible fluorescence, and as such a  prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
Additionally, Harris discloses in [par. 0081], computer systems are useful to monitor the observed label during the process and for handling the resulting sequence  concurrently being image as said treated biomolecules are illuminated with said light source emitting different wavelengths of light with said imaging system. 
Further, a nucleotide is regarded as the basic building block of nucleic acid (e.g. DNA and RNA). A nucleic acid, in turn, is one of the major groups of biomolecules (the others are carbohydrates, proteins, and amino acids).
As to claims 16, 19-20, and  23, Harris when modified Smilansky, Harris also teaches a structure of an imaging system (figs. 12A-12B) that is/are used in a method/system that is implementing limitations such as constructional/structural changes of, wherein said light sources are light emitting diodes (claims 16 and 23); wherein said wavelengths includes (i.e. 488nm and 530nm) (claim 19); wherein said flow cell comprises one or more flow channels, and said array of biomolecules is positioned in a channel under conditions such that said array contacts said solution upon said introducing of said solution of step (b) (claim 20); and wherein one of said one or more flow channels has a first surface and a second surface, and wherein said array is positioned on said first surface (claim 21)[pars. 0083-95].
Additionally, the constructional changes in the method/system of claims 15 and 22, as that claimed by Applicants claims 16, 19-20 and 23, are considered obvious design variation since Harris when modified by Smilansky teaches that various modification may be incorporated without departing from the spirit and scope of the invention, and since the propose modification of the prior art would not change the 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Harris when modified Smilansky as desired appropriate such as claimed by Applicants claims 16, 19-20 and 23, in order to take multiple measurements for accuracy, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).
For the purposes of clarity, with respect to the limitation “or”, and “and/or” this/these phrase is/are an optional language that does not limit the claim invention, see MPEP 2111.04. As such, the claim only required one or the other, in this case, for example, since Harris among preferred embodiment teaches of a system implementing a method comprising a one fluorescent compound excitation emission wavelength then the optional language limitation is met.





Response to Arguments
Applicant’s arguments/remarks, (see pages 6-8), filed on 07/08/2021, with respect to the rejection(s) of claim(s) have been fully considered but are not persuasive. 

Applicant’s arguments: 

a) Applicant argues that The Examiner has rejected the claims as obvious. Applicants disagree. 
Applicant argues specifically that Harris teaches away from the use of positive pressure into said flow cell, and further Applicant argues citing several as set forth by the Court quotes to support Applicant’s position for Harris teaches away from the use of positive pressure. 

Examiner's response:

With respect to argument (a), it is respectfully pointed out to applicant that the argument(s) have been considered but are moot because the arguments do not apply to the new ground(s) rejection(s) being used in the current rejection.
Additionally, it is respectfully pointed out to applicant that this/these arguments are not persuasive for the same reasons as discussed in the detailed final rejection office action dated 02/08/2021, in relation to response to arguments. These arguments merely appear to be similar/identical to the previously presented arguments. As such, in view of examiner's response to applicant's arguments (see pages 19-29) of the above dated office action, it is respectfully pointed out to applicant that applicant arguments (a) is/are not persuasive. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/           Primary Examiner, Art Unit 2886